Citation Nr: 1021570	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-25 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg mass.

2.  Entitlement to an initial compensable rating for a left 
knee and leg disability. 

3.  Entitlement to an initial compensable rating for a left 
inguinal hernia, status post herniorrhaphy.  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left leg mass, a left knee and leg 
disability (claimed as a left knee injury with left leg 
condition), and a swollen left testicle and left inguinal 
hernia, status post herniorrhaphy (claimed as a left strained 
testicle disorder).

In an April 2007 decision, the Board denied the Veteran's 
claim for service connection for a left leg disability and 
remanded the two other issues on appeal for futher 
development.  The Veteran then changed his representation 
from the American Legion to a private attorney and appealed 
the part of the Board decision denying his claim for service 
connection for a left leg mass to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, a December 2008 Order of the Court vacated the 
Board's denial of the Veteran's claim and remanded that claim 
for readjudication in accordance with the Joint Motion. 

In January 2009, while the Veteran's claim for service 
connection for a left leg mass was still pending before the 
Board, the RO issued a rating decision granting service 
connection and assigning noncompensable ratings for a left 
knee and leg disability and a swollen left testicle and right 
inguinal hernia, status post herniorrhaphy.  Thereafter, the 
Veteran, through his attorney, submitted a March 2009 
statement in which he effectively disagreed with the 
noncompensable ratings assigned for those disabilities.  The 
Veteran subsequently submitted a January 2010 statement 
revoking his power of attorney and stating that he wished to 
represent himself in all matters before VA. 

The Board acknowledges that the Veteran has indicated that 
his left leg and knee symptoms are all part of the same 
claim.  Nevertheless, the Board observes that the Veteran has 
a left leg condition (mass on the left leg) that has been 
diagnosed separately from his left knee and leg disability 
(osteoarthritis).  Thus, the present claim of service 
connection for mass on the lower left thigh must be 
considered as a separate and distinct claim.  Boggs v. Peake, 
520 F.3d 1330 Fed. Cir. 2009).  At the same time, however, 
the Board recognizes the overlapping symptomatology 
associated with both conditions.  Additionally, the Board 
observes that in their November 2008 Joint Motion for Remand, 
the parties explicitly noted that the Veteran's claim for 
service connection for a left leg mass was inextricably 
intertwined with his left knee and leg claim.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with the claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).   Consequently, the Board finds that 
the RO's January 2009 rating decision with respect to the 
Veteran's left knee and leg disability was premature as his 
inextricably intertwined claim for service connection for a 
left leg mass was still pending before the Board at that 
time.  Nevertheless, in light of the favorable outcome of the 
January 2009 RO rating action and the Board's decision to 
grant service connection for a left leg mass and remand the 
claim for an initial compensable rating for a left knee and 
leg disability, the Board finds that the Veteran has not been 
and is not prejudiced by the adjudication of those claims.

The issues of entitlement to initial compensable for a left 
knee and leg disability, and for a swollen left testicle and 
a left inguinal hernia, status post herniorrhaphy are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as 
to whether the Veteran's left leg mass was caused or 
aggravated his service-connected left knee and leg 
disability, or is otherwise related to his period of active 
service.


CONCLUSION OF LAW

The criteria for service connection for a mass on the left 
leg have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection for certain chronic diseases, including 
arthritis and malignant tumors, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for certain chronic 
diseases that are manifest during service and then again at 
any later date, however remote.  38 C.F.R. §§ 3.309(a), 3.384 
(2009), Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) 
(holding that when a chronic disease is identified in service 
and at any time after service, service connection will be 
granted without the need for nexus evidence).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists, and that 
the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he suffers from chronic left leg 
problems that had their onset in service.  Alternatively, he 
contends that his current left leg condition, manifested by a 
tender and painful mass on his left lower extremity, was 
caused or aggravated by the left knee and leg disability for 
which service connection was granted in the January 2009 RO 
decision.  The Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  In view of the Veteran's assertions, the 
Board must consider whether service connection for a left leg 
mass is warranted both on a direct basis and as secondary to 
his service-connected left knee and leg disability.

The Veteran's service medical records reflect that in January 
1973 he was treated for cramps in his left leg.  Clinical 
examination revealed tenderness at the neck of the left 
gastrocnemius, or calf muscle.  Subsequent service medical 
records show that the Veteran sought treatment for a left 
knee injury.  However, those service medical records do not 
contain any additional complaints or clinical findings 
pertaining to other parts of his left leg, and none were 
reported at the time of his April 1973 separation 
examination.

Notwithstanding the lack of evidence of left leg pathology 
shown at separation, the Veteran asserts that he continued to 
experience chronic pain and tenderness in the back of his 
left leg and overlapping left knee symptoms following his 
discharge from active duty.  

Post-service medical records show that in January 2003, the 
Veteran was treated for left leg pain.  A "soft and tender" 
mass was detected in the back of his left thigh, which 
measured 41 centimeters in circumference and was noted to 
cover a "fairly wide area" extending into his hamstring 
area.  The Veteran reported that the mass had existed for 
several years, prompting the December 2002 examiner to 
recommend a Magnetic Resonance Imaging (MRI) examination to 
rule out a possible sarcoma, lipoma, or Baker's cyst.  
Additionally, the Veteran was placed on limited work profile 
and referred for a surgical consultation to ascertain whether 
excision of the mass was necessary.  The MRI examination, 
conducted in February 2003 identified no lesions, and the 
surgical consultation, which took place the following month, 
did not result in a recommendation that the mass be excised.  
Instead, it was recommended that the mass be clinically 
monitored on a monthly basis.  Subsequent medical records 
show continued follow up of the Veteran's left leg mass.  He 
has also sought periodic treatment for left knee pain and 
been diagnosed on X-ray with osteoarthritis of that joint. 

The Board observes that the Veteran has complained of 
overlapping left leg and knee symptoms.  Additionally, in 
their November 2008 Joint Motion for Remand, the parties 
agreed that the Veteran's left leg and knee symptoms were 
related and the RO conceded that relationship in its January 
2009 rating decision granting service connection for a left 
knee and leg disability.  Moreover, the competent evidence of 
record reflects that the Veteran has been treated 
concurrently for left leg and knee problems.  Furthermore, 
the mass on the back of his left leg has been clinically 
found to extend into his hamstring area in the vicinity of 
his knee and to resemble a Baker's cyst, which is a type of 
swelling caused by fluid from the knee protruding to the back 
of that joint.  

Based on the above clinical findings, and the other pertinent 
evidence of record suggesting a nexus between the Veteran's 
currently diagnosed left leg mass and his service-connected 
left knee and leg disability, the Board finds that those 
conditions are as likely as not related.  Accordingly, the 
Board finds that the criteria for service connection for the 
Veteran's left leg mass as secondary to his service-connected 
left knee and leg disability have been met.  38 C.F.R. §§ 
3.303, 3.310.

The Board is cognizant that that no left leg disability was 
found on the Veteran's April 1973 separation examination and 
that he did not seek treatment for left leg problems for many 
years after leaving the military.  Nevertheless, as the Board 
has found that service connection is warranted as secondary 
to the Veteran's left knee and leg disability, it need not 
consider whether the requirements for direct service 
connection are satisfied.  

Even if the Board were to consider whether service connection 
was warranted on a direct basis, however, it would find 
significant the Veteran's reports of chronic left leg pain 
and a mass on the back of that lower extremity that has 
existed for many years.  The Veteran is competent, as a lay 
person, to report experiences, such as the onset of left leg 
pain and a mass on the back of his lower extremity, of which 
he has personal knowledge, and his statements in that regard 
are considered credible.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Accordingly, the Veteran's reports constitute 
competent and credible evidence of a continuity of 
symptomatology, which weighs in favor of his claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Moreover, the preponderance of the evidence demonstrates 
that, while in service, the Veteran was treated for left leg 
cramps, which were attributed to a strained left 
gastrocnemius muscle.  After leaving service, he was again 
treated for left leg pain and tenderness and clinically found 
to have a mass that affected his muscles in that lower 
extremity.  Notwithstanding the distinct in-service and post-
service diagnoses, the Board finds that the documented 
presence of left leg problems in service and many years later 
constitutes evidence of a chronic left leg disability that 
manifested both during and after service.  38 C.F.R. § 
3.303(b) (2009).  No medical opinion as to etiology is 
necessary to grant service connection where a chronic disease 
is shown in service and the same chronic disease manifests at 
a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008).  Thus, even without a probative medical opinion 
relating the Veteran's current left leg problems to his 
period of active service, the Board finds that the evidence 
supports his claim for service connection.

For the foregoing reasons, the Board concludes that the 
balance of positive and negative evidence is at the very 
least in relative equipoise.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for a left leg mass is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left leg mass is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims for 
initial compensable ratings for a left knee and leg 
disability and a left inguinal hernia, status post 
herniorrhaphy.

Following the RO's January 2009 rating decision granting 
service connection and assigning a noncompensable ratings for 
a left knee and leg disability and a left inguinal hernia, 
status post herniorrhaphy, the Veteran submitted a December 
2009 statement in which he effectively disagreed with 
noncompensable ratings established for those disabilities.  
It does not appear from a review of the claims folder that 
the Veteran has been issued a statement of the case with 
respect to those issues.  Where a notice of disagreement has 
been timely filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the 
Board finds that a remand is necessary for the issuance of a 
statement of the case.

Additionally, the Veteran has reported overlapping symptoms 
associated with his service-connected left knee and leg 
disability and his left leg mass.  In light of the Board's 
decision to grant service connection for a left leg mass, the 
RO should issue a statement of the case that assigns a 
disability rating encompassing the overlapping symptoms of 
the Veteran's service-connected left and leg knee disability 
and his newly service-connected left leg mass.  Amberman v. 
Shinseki, 570 F.3d 1377 (2009) (two defined diagnoses 
constitute the same disability for purposes of 38 C.F.R. § 
4.14 if they have overlapping symptomatology).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that 
addresses the issues of initial 
compensable ratings for a left knee and 
leg disability and a left inguinal 
hernia, status post herniorrhaphy.  
With respect to the left knee and leg 
disability, the statement of the case 
should expressly address any 
overlapping symptoms associated with 
the Veteran's service-connected left 
leg mass.  Additionally, the statement 
of the case should inform the Veteran 
of his appeal rights and that he must 
perfect an appeal if he desires 
appellate review of those issues. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for 


Veterans Claims for development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


